Citation Nr: 0621427	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected epididymo-orchitis.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected postoperative left inguinal 
hernia.

3.  Entitlement to an increased disability rating for 
service-connected prostatitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 

Procedural history

In a December 1968 rating decision, the RO granted service 
connection for left inguinal hernia.  A noncompensable 
disability rating was assigned.  In a November 1975 rating 
decision, service connection was granted for recurrent left 
epididymal orchitis, secondary to the service-connected left 
inguinal hernia.  A noncompensable disability rating was 
assigned.  In a December 1977 RO rating decision, the 
disability rating assigned for the service-connected left 
epididymal orchitis was increased to 10 percent.  In 
addition, service connection was granted for chronic 
prostatitis on a secondary basis.  A 10 percent disability 
rating as assigned therefor.  Both 10 percent ratings were 
reduced to noncompensably disabling via an April 1981 RO 
rating action.    

The April 2001 rating decision which forms the basis for this 
appeal denied the veteran's claims for entitlement to 
compensable disability ratings for service-connected 
epididymo-orchitis and left inguinal hernia and increased the 
veteran's disability rating for service-connected prostatitis 
to 10 percent disabling.  

This case was remanded by the Board in May 2005 for further 
procedural development.  This was accomplished, and in 
December 2005 the VA Appeals Management Resource Center 
issued a supplemental statement of the case which continued 
to deny the veteran's claims.  The case has been returned to 
the Board for further appellate proceedings.

The issue of entitlement to an increased disability rating 
for the service-connected prostatitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence indicates that veteran's epididymo-
orchitis is currently asymptomatic.

2.  The medical evidence indicates that the veteran's left 
inguinal hernia is currently asymptomatic and has not 
recurred.

3.  The evidence does not show that the veteran's service-
connected epididymo-orchitis or left inguinal hernia are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
epididymo-orchitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7525 
(2005).

2.  The criteria for a compensable disability rating for 
inguinal hernia, left postoperative have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues of entitlement to increased disability 
ratings for service-connected epididymo-orchitis and left 
inguinal hernia.

As is discussed elsewhere in this decision, Board action on 
the remaining issue on appeal, entitlement to an increased 
disability rating for service-connected prostatitis, will be 
deferred pending additional procedural development.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the two issues on appeal being 
adjudicated at this time.  The Board observes that the 
veteran was informed of the relevant law and regulations 
pertaining to his claims in a letter from the AMC dated May 
27, 2005, which specifically detailed the relevant rating 
criteria for the veteran's service-connected disabilities.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced May 
2005 letter.  [The Board realizes there is another VCAA 
letter of record; however, this case was specifically 
remanded by the Board in May 2005 for proper VCAA notice.  
Accordingly, the insufficiency of the prior letter is obvious 
and it will be discussed no further.]  

Specifically, the veteran was advised in the May 2005 letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including service records, records from 
SSA and any VA treatment records.  With respect to private 
treatment records, the May 2005 VCAA letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  The letter included copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
asked in the letter that the veteran complete this release so 
that VA could obtain these records on his behalf.  The letter 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis in originals].  The veteran was also 
advised in the VCAA letter that a VA examination would be 
scheduled if necessary to make a decision on his claims.

Finally, the Board notes that the May 2005 VCAA letter 
specifically requested of the veteran: "Please provide us 
with any additional evidence or information you may have 
pertaining to your claim" [Emphasis in original].   The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided sufficient notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decision in April 2001.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with VCAA notice 
through the May 2005 VCAA letter and his claims were 
readjudicated in the December 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant as service connection has already been 
granted for these claims.  With respect to element (4), 
degree of disability, the veteran has been provided 
appropriate notice as described above.  Element (5), 
effective date, is rendered moot via the RO's denial of 
increased disability ratings for the epididymo-orchitis and 
left inguinal hernia.  In other words, any lack advisement as 
to that element is meaningless, because effective dates were 
not assigned.  Because as discussed below the Board is 
denying the veteran's claims, element (5) remains moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed below.  Additionally, 
the veteran was provided VA examinations in December 2000 and 
July 2002, the results of which will be discussed below.  
The reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran declined the option of a personal hearing on his May 
2002 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected epididymo-orchitis.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's epididymo-orchitis is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 [testis, 
atrophy].  See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]; see also 38 C.F.R. § 4.27 [unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99"].

Under Diagnostic Code 7523, atrophy of one testis warrants a 
noncompensable disability rating, while atrophy of both 
testes warrants a 20 percent disability rating.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7523.

Under 38 C.F.R. § 4.115b, Code 7525, chronic epididymo-
orchitis is rated as urinary tract infection as follows:

Recurrent symptomatic infection (requiring drainage/frequent 
hospitalization greater than two times/year, and/or requiring 
continuous intensive management) is rated 30 percent 
disabling.

Long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management is rated 10 
percent disabling.

See 38 C.F.R. § 4.115a (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7523.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Board may also employ Diagnostic Code 7525, which 
specifically pertains to epididymo-orchitis.  However, the 
veteran's epididymo-orchitis is currently asymptomatic and 
has been so for a number of years.  Diagnostic Code 7525 
specifies it is to be used for epididymo-orchitis that is 
"chronic only," which is certainly not the case in the 
instant appeal.  

The Board therefore concludes that Diagnostic Code 7523 is 
the most appropriate in rating the veteran's service-
connected epididymo-orchitis.

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of erectile dysfunction.  However, the July 2002 VA examiner 
specifically found the veteran's erectile dysfunction to be 
unrelated to his left epididymectomy, and the medical 
evidence of record sufficiently delineates the symptomatology 
caused by the veteran's erectile dysfunction and that caused 
by the epididymo-orchitis so that an informed decision can be 
made as to the veteran's increased rating claim.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Schedular rating

The veteran's service-connected epididymo-orchitis does not 
warrant a compensable disability rating under Diagnostic Code 
7523, as there is no evidence that the veteran's service-
connected disability causes symptomatology in either or both 
testes.  Specifically, during the veteran's most recent VA 
examination in July 2002, both testes were soft, non-tender 
with no nodules.  The veteran's right epidydymis and cord 
were easily palpable, while the left were absent.  

VA outpatient records dated subsequent to the July 2002 VA 
examination are negative for complaints as to the veteran's 
service-connected epididymo-orchitis, including either 
testis.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

Based on this evidence of a lack of symptomatology in one 
testis, let alone both testes, a compensable disability 
rating is not available under Diagnostic Code 7523.  

As noted by the Board above, the service-connected epididymo-
orchitis is not chronic and indeed according to the medical 
evidence has not been symptomatic for a number of years.  The 
evidence shows that the disability has not required medical 
treatment for years.  Accordingly, in the absence of chronic 
epididymo-orchitis a compensable rating is not warranted 
under Diagnostic Code 7525.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for his service-connected epididymo-orchitis.  
The benefit sought on appeal is accordingly denied.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
the two issues being adjudicated in this decision.


2.  Entitlement to an increased (compensable) disability 
rating for service-connected postoperative left inguinal 
hernia.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The veteran's left inguinal hernia is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 [hernia, inguinal].  

Prior to this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating gastrointestinal 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where a postoperative the 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected left inguinal 
hernia is rated under Diagnostic Code 7338, which deals 
specifically with inguinal hernias.  The veteran has not 
suggested that another diagnostic code be used or would 
otherwise be more appropriate.   The Board therefore 
concludes that Diagnostic Code 7338 is the most appropriate 
in rating the veteran's service-connected left inguinal 
hernia.

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of a non-service right inguinal hernia, as well as erectile 
dysfunction.  The medical evidence of record sufficiently 
delineates the symptomatology caused by the veteran's 
service-connected left inguinal hernia so that an informed 
decision can be made as to the veteran's increased rating 
claim.  See Mittleider, supra.  In particular, the July 2002 
VA examiner specifically found that the veteran's right 
inguinal hernia and erectile dysfunction were not related to 
the service-connected left inguinal hernia.  Accordingly, the 
Board will not include the veteran's right inguinal hernia or 
erectile dysfunction as part the service-connected left 
inguinal hernia.

Schedular rating

To warrant a 10 percent disability rating under Diagnostic 
Code 7338, the evidence must show a postoperative hernia that 
is recurrent.  The veteran denied the recurrence of his left 
inguinal hernia at both the December 2000 and July 2002 VA 
examinations, and physical examinations confirmed such.  VA 
outpatient records dated subsequent to the July 2002 VA 
examination are negative for a recurrence of the service-
connected left hernia.  

Based on the lack of objective evidence of recurrence of the 
veteran's left inguinal hernia, a noncompensable disability 
rating is warranted under Diagnostic Code 7338.  

Esteban considerations 

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The medical evidence of record indicates that the veteran's 
left inguinal hernia includes a scar.  However, the record 
contains no indication, nor does the veteran contend, that 
such scar is symptomatic or otherwise meets the criteria for 
a separate compensable rating under 38 C.F.R. § 4.118.  



Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for his service-connected left inguinal hernia.  The 
benefit sought on appeal is accordingly denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the April 2002 SOC, the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claims.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's epididymo-orchitis or left inguinal hernia.  As 
discussed above, the epididymo-orchitis and left inguinal 
hernia are currently asymptomatic.  
With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's epididymo-
orchitis or left inguinal hernia in the recent or remote 
past.
With respect to marked interference with employment, the 
veteran is currently 63 years old and unemployed.  There is 
no indication from the medical evidence of record that his 
service-connected epididymo-orchitis or left inguinal hernia 
either caused him to become unemployed or that either 
disability markedly interferes with his ability to work.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected epididymo-
orchitis or left inguinal hernia.  Accordingly, referral for 
extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to an increased disability rating for epididymo-
orchitis is denied.

Entitlement to an increased disability rating for left 
inguinal hernia is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected prostatitis, currently evaluated as 10 
percent disabling.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
This has been discussed in some detail above.

With respect to this issue, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As detailed above, this lack of notice 
was deemed nonprejudicial in regards to the veteran's claims 
for compensable disability ratings for epididymo-orchitis or 
left inguinal hernia, as the RO denied the veteran's 
increased rating claims.  In other words, any lack of 
advisement as to disability rating or effective date was 
meaningless as to those issues, because increased disability 
ratings [and therefore an effective dates] were not 
assigned. 

The same cannot be said of the veteran's prostatitis claim.  
As detailed in the Introduction, the RO granted a 10 percent 
disability rating for the veteran's prostatitis in the April 
2001 rating decision.  Because the veteran has received no 
notice as to disability rating and effective date, it would 
be prejudicial to proceed to a decision on the merits at this 
time.  Accordingly, this issue must be remanded for proper 
notice under Dingess/Hartman, that includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

The Board regrets having to once again remand this issue.  
However, the remand is necessary because of the very recent 
precedential decision of the Court in Dingess/Hartman.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA 
should readjudicate the veteran's 
claim of entitlement to an increased 
disability rating for service-
connected prostatitis.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


